DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 01/04/22. 
Claims 1, 13 and 20 are amended
No claims is/are cancelled
No claims are newly added
Claims 1-28 are pending

Continuation Application
The present application is a continuation of application # 15/046318, 15/198560, and PCT/US17/15483. 
Both application # 15/046318 (patent # 10268976) and 15/198560 (patent # 10515328) have been issued as patents. 
* The claim limitations in the present application are broader in scope than the parent applications. Additionally, please refer to the interview summary dated 05/18/21. Applicants have not addressed the issues raised by the examiner during the interview, the details of the issues raised during the interview are outlined in the 112 rejection below. Applicants are arguing the claim limitations narrowly in light of the allowances of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed during the interview, the claim limitations have multiple issues that make them vague and indefinite.
In independent claims 1, 13, 20 and 28, there are a lot of missing steps. For instance:
In the present application, the claim limitation "determining if the at least one candidate URL resolves to a website of the first vendor" is inconsequential, because no matter what the determination, the claim still moves to determining a cybersecurity posture and the adjusting steps. This is much broader than the previous related cases, where the "determining if.... the URL resolves..." is preceded and succeeded by much more definitive and narrow limitations, such as "validating, by the one or more 
In addition, the current claims are also missing the GUI step, which recites "providing, to a user, an interactive tool configured to generate a model that graphically depicts one or more companies of a plurality of companies identified based on the at least one validated candidate URL, wherein the plurality of companies includes the first company." The GUI step is necessary to show practical use of the current invention. As currently presented, the claims adjust a score at the end of the independent claims 1, 13, 20 and 28, but there is nothing beyond that to show how the present application can be useful. The display step helps bridge that missing link. 
In the present application, the claims recite "generating a set of candidate universal resource locators (URLs) associated with a first vendor of the one or more vendors, where at least one candidate URL in the set of candidate URLs comprises first information corresponding to a website attributable to the first vendor and second information corresponding to the first company where the first vendor and the first company are different entities". However, the previous related applications discuss a more specific version of the above claim that recites "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor and the second information corresponds to the first company, wherein the first vendor and the first company are different entities" (see case # 15/198560). 
The ambiguity in the above claim limitations and the missing steps, make it hard to understand the metes and bounds of the claims. As such, the scope of the claims remain vague and indefinite. 

Double Patenting Rejection – Withdrawn
	The terminal disclaimer filed on 07/16/21 is approved, as such, the previously made Double Patenting Rejection is withdrawn. 

101 Rejection - Withdrawn
As discussed in the Notice of Allowance for U.S. Patent No. 10,268,976 mailed on 02/20/19, the claims are eligible under 35 U.S.C. 101. 
In both parent applications, # 15/046318 (patent # 10268976) and 15/198560 (patent # 10515328) the claims have been found to be eligible under 35 U.S.C. 101. Please see page 7 of the Notice of Allowance for 15/046318 (patent # 10268976) for further explanation on why the claims are eligible under 35 U.S.C. 101.
In the most recent filings, applicants have amended independent claims 1, 13, 20 and 28. As such, claims 1-28 are eligible under 35 U.S.C. 101.
In light of the amendments, the claims are eligible under 35 U.S.C. 101 for the following reasons: 
Claim 1: “A method for adjusting a cybersecurity risk score of a first company based on a cybersecurity posture of one or more vendors, the method comprising: 
non-intrusively searching, by one or more processors, for information that is indicative of a relationship between the first company and the one or more vendors; 
combining first information corresponding to a website attributable to a first vendor of the one or more vendors and second information corresponding to the first company to generate a candidate universal resource locator where the first vendor and the first company are different entities; 
determining if the candidate URL resolves to a website of the first vendor; 
determining a cybersecurity posture for the first vendor; and 
adjusting, by the one or more processors, a cybersecurity risk score of the company based, at least in part, on the determined cybersecurity posture for the first vendor and whether the candidate URL resolves to the website of the first vendor.”
Claim 13: “A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
non-intrusively searching for information that is indicative of a relationship between a first company and one or more vendors; 
combining first information corresponding to a website attributable to a first vendor of the one or more vendors and second information corresponding to the first company to generate a candidate universal resource locator (URL), where the first vendor and the first company are different entities; 
in response to the candidate URL resolving to a valid website of the first vendor: determining, a cybersecurity posture for the first vendor; and 
adjusting a cybersecurity risk score of the company based, at least in part, on the cybersecurity posture for the first vendor.”
The above limitations in independent claim 1 and similar limitations in independent claims 13, 20, and 28 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - Withdrawn
None of the references cited - Banerjee; Anirban et al. (US 2010/0186088), Mauseth; Michael Jon et al. (US 2008/0270209), CHITNIS; UPENDRA et al. (US 2009/0210419), Otey; Matthew Eric et al. (US 8,595,240), Meyers, JR.; David Lloyd et al. (US 2015/0154156) and Fox; Barbara Ann (US 2011/0035287) show:
“Independent claims 1:
A method for adjusting a cybersecurity risk score of a first company based on a cybersecurity posture of one or more vendors, the method comprising: 
non-intrusively searching, by one or more processors, for information that is indicative of a relationship between the first company and the one or more vendors; 
combining first information corresponding to a website attributable to a first vendor of the one or more vendors and second information corresponding to the first company to generate a candidate universal resource locator where the first vendor and the first company are different entities; 
determining if the candidate URL resolves to a website of the first vendor; 
determining a cybersecurity posture for the first vendor; and 
adjusting, by the one or more processors, a cybersecurity risk score of the company based, at least in part, on the determined cybersecurity posture for the first vendor and whether the candidate URL resolves to the website of the first vendor.”
During the interview held on 07/16/21, applicants argued that the prior art of record does not show the above claim limitations. Similarly, prior art does not show independent claims 1, 13, 23 and 28. 
Even though, Banerjee shows abstract, [0004]: where the first input includes URL for a webpage.  Further, Banerjee shows website registration date and entity name check, it also shows checking for the name of the company that owns the site [0133]. The company that owns the website or URL reads on the "company" in the claim. Further, in [0081]-[0082] of Banerjee shows checking of links for advertisements on the website. Here, the entity that provides these advertisements for its products or services may read on "first vendor" in the claim. However, the reference does not show the above claim limitations.
Mauseth shows “first vendor” at least in Fig. 1, [0031]. Further, [0198]-[0207] where Mauseth shows “hosting provider”. However, the reference does not show the above claim limitations.
Chitnis shows in [0032]: generating home pages for each company name, [0033]-[0035]: shows scraping and ranking candidate match with the home page match. However, the reference does not show the above claim limitations.
Otey shows “graphically depicts” at least in Fig. 1 and Fig. 3, Col. 4, lines 4-19m col. 7, lines 5-26. For instance, Otey shows in col. 7, lines 5-26: “In some cases, the features can also be associated with a second score indicating the feature is a bad feature.  For example, a certain domain can be associated with spyware and if a web page is associated with that feature, the feature can be given an initial second score indicating it is a bad feature.” However, the reference does not show the above claim limitations.
Myers shows “in which the second information is followed by the first information, and wherein the second information is separated from the first information by a period” at least in FIG. 2A, par 40 – FIG. 2A shows URL as https://company.cloudstorageprovider.com. However, the reference does not show the above claim limitations.
Fox in [0109]: which shows social media and digital footprints, [0169], [0213], [0243], [0231], [0353], [0409]. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
(US 2017/0346839) Peppe; Brett C. et al. This reference is similar to the present claims since it is concerned with discovering vector attacks, Peppe uses digraphs to determine vulnerabilities and threats (see Fig. 9, and [0097]-[0102]). However, Peppe does not show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 2015/0256556) KAMINSKY; Daniel. This reference is similar to the present claims since it is concerned with validation of a true browsing user on a website. In [0013]: shows validating the integrity (i.e. validity, safety, or security) of a given website or image displayed on a user's screen. [0030]: shows to identify clear opportunities in transaction security and easily identify targets, threats, the general origin of attacks, the amount of relative risk that accompanies each vulnerability, and the most urgent cyber security weaknesses in the institution's transactions. However the reference does not explicitly show "combining, by one or more processors, first information and second information to generate a set of candidate universal resource locators (URLs) associated with a first vendor, wherein, for each candidate URL in the set of candidate URLs, the first information corresponds to a website attributable to a first vendor the second information corresponds to the first company, wherein the first vendor and the first company are different entities".
(US 20010037253), Kensey, Lanard M. Secure format system for carrying out on-line purchasing of products. Here, particularly refer to at least [0021], [0026]-[0031]. However, the reference does not show the above claim limitations.
(US 2005/0114484), Wilson, Richard Phillip et al. System and method for extensions to the current Domain Name System which include top level domains that create more available domain names. Here, particularly refer to at least [0011], [0025], [0054]. However, the reference does not show the above claim limitations.
(US 2006/0218151) Adelman; Warren et al. Use of a database storing domain names and business operational areas. Here, particularly refer to at least [0007], claims 1-7. However, the reference does not show the above claim limitations.
(US 2008/0270203) Holmes; Robert et al. Assessment of Risk to Domain Names, Brand Names and the Like. Here, particularly refer to at least [0117], claims 1, 22, 23-25. However, the reference does not show the above claim limitations.
(US 2009/0171678) Zimmerman; Michael et al. PROTECTING DOMAIN NAMES FROM UNDESIRED TRANSFER. Here, particularly refer to at least [0004], claims 5, 10. However, the reference does not show the above claim limitations.
(US 2009/0234812) Gupta; Narendra et al. Using web-mining to enrich directory service databases and soliciting service subscriptions. Here, particularly refer to at least [0031], claims 4 and 14. However, the reference does not show the above claim limitations.
(US 2015/0039599), Carroll; James et al. METHODS AND SYSTEMS FOR RECOMMENDING TOP LEVEL AND SECOND LEVEL DOMAINS. Here, particularly refer to at least [0133]-[0143], [0150]-[0169]. However, the reference does not show the above claim limitations.

NPL Reference:
Reference Gitlab. Date: 09/06/2016: https://about.gitlab.com/blog/2016/09/06/resolving-merge-conflicts-from-the-gitlab-ui/ shows merge conflicts happen when you merge branches that have competing commits, and Git ... For more information, see "Resolving a merge conflict on GitHub”. However, the reference does not show the claim limitations above.

Foreign Reference:
Reference Amaya Calvo et al. (EP 2611106 A1) shows in comprises a fake credential distributor (100) for automatic creating a set of valid but fake credentials to access website of the service provider and for distributing set of fake credentials to multiple predefined websites. A fake user database (400) has a set of fake credentials and a real-time monitor (300) is connected between any possible user connection (10, 10') to webpage and the service provider (500) for real-time monitoring any user login attempt from any origin network location to the website. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 13, 20 and 28, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-11 of applicants remarks that “Applicant linked the "determining" step identified above to another claim feature in each claim. For example, claim 1 was amended in the response filed July 16, 2021, to recite "adjusting, by the one or more processors, a cybersecurity risk score of the company based, at least in part, on the determined cybersecurity posture for the first vendor and whether the candidate URL resolves to the website of the first vendor" (emphasis added), thereby linking the "determining" to adjustment of the cybersecurity risk score of the first company. As such, the "determining" step identified by the Office is not, in fact, inconsequential. Furthermore, the cybersecurity posture of the first vendor may be determined regardless of whether the candidate URL is determined to resolve to a website of the first vendor and there is no evidence of record to suggest otherwise.” (see applicants remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
In the present application, the claim limitation "determining if the at least one candidate URL resolves to a website of the first vendor" is inconsequential, because no matter what the determination, the claim still moves to determining a cybersecurity posture and the adjusting steps. This is much broader than the previous related cases, where the "determining if.... the URL resolves..." is preceded and succeeded by much more definitive and narrow limitations, such as "validating, by the one or more processors, at least one candidate URL of the set of candidate URLs, wherein the validating comprises: determining, by the one or more processors, if the at least one candidate URL resolves to a website of the first vendor; in response to determining that the at least one validated candidate URL resolves to a website of the first vendor: determining, by the one or more processors, a cybersecurity posture for the first vendor". Applicants have amended claims 13 and 20, but not claim 1 with the claim limitation “in response to the at least one candidate URL resolving to the website of the first vendor:”. However, here again, there is only one part of the logic is being explained. If the URL resolves to the website then… There is still no explanation of what happens if the URL does not resolve to the website. As such, the claims are still missing steps. 

Applicant’s Argument #2
Applicants argue on page(s) 10-11 of applicants remarks that “the Office asserts the claims are indefinite because they "are also missing the GUI step" recited in prior parent patents to which the present application claims priority. Such features are not described in the Specification as essential to the invention, nor has Applicant made any arguments that the GUI is an essential feature of the invention. Accordingly, whether the GUI referred to the by the Office is present in the currently pending claims or omitted from the pending claims is immaterial and the omission of such GUI does not render the claims indefinite. See MPEP § 2172.01 (discussing the propriety of a rejection under § 112(b) for failure to claim subject matter essential to the invention)” (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
The current claims are also missing the GUI step, which recites "providing, to a user, an interactive tool configured to generate a model that graphically depicts one or more companies of a plurality of companies identified based on the at least one validated candidate URL, wherein the plurality of companies includes the first company." The GUI step is necessary to show practical use of the current invention (see MPEP 2106 and 2107). As currently presented, the claims adjust a score at the end of the independent claims 1, 13, 20 and 28, but there is nothing beyond that to show how the present application can be useful. The display step helps bridge that missing link. 

Applicant’s Argument #3
Applicants argue on page(s) 10-11 of applicants remarks that “For at least the reasons explained above, the Office has failed to demonstrate that claim 1 is indefinite and has instead merely put forth arguments that the pending claims are not identical to the claims of parent patents related to the present application. Such arguments are insufficient to support a rejection under § 112(b) and as such, the rejection of claim 1 should be withdrawn. For reasons similar to those explained above, Applicant respectfully submits that independent claims 13, 20, and 28 are also sufficiently definite, as presented herein, and requests that the § 112(b) rejection of those claims also be withdrawn.” (see applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the examiner is not arguing that the current claims be identical to the parent case. The parent case is simply being used as an example to help applicants understand the reason why the parent case was allowable and the current case is not. The intention is simply to help applicants move case along in prosecution. The current case has its own merit and is being evaluated on the facts of this case not the parent case. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
 (US 20010037253), Kensey, Lanard M. Secure format system for carrying out on-line purchasing of products. Here, particularly refer to at least [0021], [0026]-[0031].
(US 2005/0114484), Wilson, Richard Phillip et al. System and method for extensions to the current Domain Name System which include top level domains that create more available domain names. Here, particularly refer to at least [0011], [0025], [0054].
(US 2006/0218151) Adelman; Warren et al. Use of a database storing domain names and business operational areas. Here, particularly refer to at least [0007], claims 1-7.
(US 2008/0270203) Holmes; Robert et al. Assessment of Risk to Domain Names, Brand Names and the Like. Here, particularly refer to at least [0117], claims 1, 22, 23-25.
(US 2009/0171678) Zimmerman; Michael et al. PROTECTING DOMAIN NAMES FROM UNDESIRED TRANSFER. Here, particularly refer to at least [0004], claims 5, 10.
(US 2009/0234812) Gupta; Narendra et al. Using web-mining to enrich directory service databases and soliciting service subscriptions. Here, particularly refer to at least [0031], claims 4 and 14.
(US 2015/0039599), Carroll; James et al. METHODS AND SYSTEMS FOR RECOMMENDING TOP LEVEL AND SECOND LEVEL DOMAINS. Here, particularly refer to at least [0133]-[0143], [0150]-[0169].
NPL Reference:
Reference Gitlab. Date: 09/06/2016: https://about.gitlab.com/blog/2016/09/06/resolving-merge-conflicts-from-the-gitlab-ui/ 
Foreign Reference:
Reference Amaya Calvo et al. (EP 2611106 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624